

114 HR 5941 IH: Keep Taxpayer Dollars Safe from Terrorists Act of 2016
U.S. House of Representatives
2016-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5941IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2016Mr. Young of Iowa (for himself and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for congressional review of transfers of funds from Executive agencies to state sponsors
			 of terrorism, and for other purposes.
	
 1.Short titleThis Act may be cited as the Keep Taxpayer Dollars Safe from Terrorists Act of 2016. 2.Submission to Congress of notice of intended transfer of funds to state sponsors of terrorism (a)In generalBefore an Executive agency transfers funds to a state sponsor of terrorism, the head of the agency shall submit a written notice of such intended transfer to Congress for review in accordance with this Act.
 (b)Exemption for humanitarian assistanceNotwithstanding subsection (a), any transfer of funds to a state sponsor of terrorism for the purpose of providing humanitarian assistance is not subject to the requirements of this Act.
 (c)Delay before transfer takes effectAn intended transfer described in subsection (a) shall not take effect until the latest of— (1)the date occurring 60 days after the date on which Congress receives the written notice of the intended transfer under such subsection;
 (2)if Congress passes a joint resolution of disapproval described in section 3 relating to the intended transfer, and the President signs a veto of such resolution, the earlier date—
 (A)on which either House of Congress votes and fails to override the veto of the President; or (B)occurring 30 session days after the date on which Congress received the veto and objections of the President; or
 (3)the date the transfer would have otherwise taken effect, if not for this section (unless a joint resolution of disapproval under section 3 is enacted).
 (d)Transfer not permitted if Congress enacts joint resolution of disapprovalAn intended transfer described in subsection (a) shall not take effect if Congress enacts a joint resolution of disapproval of the transfer under section 3.
			(e)Special rule for review near end of session of Congress
 (1)In generalIn the case of any intended transfer described in subsection (a) for which the written notice was submitted in accordance with such subsection during the period beginning on the date occurring—
 (A)in the case of the Senate, 60 session days; or (B)in the case of the House of Representatives, 60 legislative days,
					before the date that Congress adjourns a session of Congress through the date on which the same or
			 succeeding Congress first convenes its next session, section 3 shall apply
 to such transfer in the succeeding session of Congress.(2)Timing of submission of notice for purposes of resolutions of disapprovalIn applying section 3 for purposes of review under this subsection, an intended transfer described under subsection (a) shall be treated as though the head of the Executive agency submitted the written notice of the intended transfer to Congress—
 (A)in the case of the Senate, the 15th session day; or (B)in the case of the House of Representatives, the 15th legislative day,
 after the succeeding session of Congress first convenes.(f)Rule of constructionIf Congress does not enact a joint resolution of disapproval under section 3 respecting an intended transfer described in subsection (a), no court or agency may infer any intent of the Congress from any action or inaction of the Congress with regard to such transfer or joint resolution of disapproval.
			3.Congressional disapproval procedures
 (a)Description of joint resolution of disapprovalFor purposes of this section, the term joint resolution means only a joint resolution introduced in the period beginning on the date on which the written notice of an intended transfer referred to in section 2(a) is received by Congress and ending 60 days thereafter (excluding days either House of Congress is adjourned for more than 3 days during a session of Congress), the matter after the resolving clause of which is as follows: That Congress disapproves the intended transfer submitted by the ____ relating to ____, and such transfer shall have no force or effect. (The blank spaces being appropriately filled in).
 (b)Referral to committees of jurisdictionA joint resolution described in subsection (a) shall be referred to the committees in each House of Congress with jurisdiction.
 (c)Discharge of committee in SenateIn the Senate, if the committee to which is referred a joint resolution described in subsection (a) has not reported such joint resolution (or an identical joint resolution) at the end of 20 calendar days after the written notice of the intended transfer under section 2(a) is received by Congress, such committee may be discharged from further consideration of such joint resolution upon a petition supported in writing by 30 Members of the Senate, and such joint resolution shall be placed on the calendar.
			(d)Procedures for expedited consideration of joint resolution in Senate
 (1)In the Senate, when the committee to which a joint resolution is referred has reported, or when a committee is discharged (under subsection (c) from further consideration of a joint resolution described in subsection (a), it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for a motion to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the joint resolution shall remain the unfinished business of the Senate until disposed of.
 (2)In the Senate, debate on the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between those favoring and those opposing the joint resolution. A motion further to limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order.
 (3)In the Senate, immediately following the conclusion of the debate on a joint resolution described in subsection (a), and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate, the vote on final passage of the joint resolution shall occur.
 (4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate to the procedure relating to a joint resolution described in subsection (a) shall be decided without debate.
 (e)Deadline for application of procedures for expedited consideration in SenateIn the Senate, the procedure specified in subsection (c) or (d) shall not apply to the consideration of a joint resolution respecting an intended transfer—
 (1)after the expiration of the 60 session days beginning with the date on which the written notice of the intended transfer under section 2(a) is received by Congress; or
 (2)if the written notice of the intended transfer was submitted during the period referred to in section 2(e)(1), after the expiration of the 60 session days beginning on the 15th session day after the succeeding session of Congress first convenes.
 (f)Coordination of actions between House and SenateIf, before the passage by one House of a joint resolution of that House described in subsection (a), that House receives from the other House a joint resolution described in subsection (a), then the following procedures shall apply:
 (1)The joint resolution of the other House shall not be referred to a committee. (2)With respect to a joint resolution described in subsection (a) of the House receiving the joint resolution—
 (A)the procedure in that House shall be the same as if no joint resolution had been received from the other House; but
 (B)the vote on final passage shall be on the joint resolution of the other House. (g)Exercise of rulemaking authorityThis section is enacted by Congress—
 (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution described in subsection (a), and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
 4.DefinitionsIn this Act: (1)Executive agencyThe term Executive agency has the meaning given such term in section 105 of title 5, United States Code.
 (2)Humanitarian assistanceThe term humanitarian assistance means assistance to meet humanitarian needs, including needs for food, medicine, medical supplies and equipment, education, and clothing.
 (3)State sponsor of terrorismThe term state sponsor of terrorism means a country the government of which the Secretary of State has determined, for purposes of section 6(j)(1)(A) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)), section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)), section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)), or any other provision of law, to be a government that has repeatedly provided support for acts of international terrorism.
			